Citation Nr: 1430792	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, bipolar disorder, anger issues, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board observes that the characterization of the Veteran's service-connection claim has changed during the pendency of this appeal.  Historically, a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) was denied by the RO in an unappealed decision dated in July 1997.  Subsequently, in January 2005, the Veteran informed the RO that he wished to reopen the service connection claim for PTSD.  The RO adjudicated the issue as a petition to reopen a claim of service connection for PTSD, and denied such petition to reopen.

In February 2008, the Veteran filed claims for anxiety, bipolar disorder, and anger issues, which were denied in a June 2008 rating decision.  As discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various psychiatric disorders, which he contends are related to service.  Thus, the RO recharacterized the issue on appeal in a December 2009 supplemental statement of the case as entitlement to an acquired psychiatric disorder, to include anxiety, bipolar disorder, anger issues, depression, and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In May 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the St. Paul RO.  A copy of the transcript is of record.

At his May 2010 hearing, the Veteran testified that he was not currently pursuing a claim for PTSD; therefore, a claim for PTSD is not considered to be included in the service-connection claim currently on appeal.

In August 2010 the Board remanded the issue in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  

Thus, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A VA mental health treatment provider noted in a report dated May 11, 1999, that the Veteran participated in a substance abuse program in 1987 and again in 1997 at the St. Cloud VA Medical Center (VAMC).  Such records have not been associated with the claims file and they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The August 2010 Board remand instructed the examiner to identify all current psychiatric disabilities.  Following VA examination in September 2010, the Veteran was diagnosed with major depressive disorder, antisocial personality disorder, and cocaine and alcohol dependence.  While the examiner acknowledged a previous diagnosis of schizophrenia, namely by Dr. Karayusuf in October 2004, he appeared to find significant the fact that VA treatment providers had not confirmed a diagnosis.  See September 2010 VA Examination Report, p. 2.  He provided no rationale, however, for why a prior diagnosis of schizophrenic disorder was not given due consideration.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds). 

The examiner concluded that the Veteran's depression was not related to service in part because it manifested in the "early 1990s to mid 1990s."  See September 2010 VA Examination Report, p. 7.  However, he did not discuss the Veteran's indication at separation from service in 1979 that he suffered from "depression or excessive worry."  See Barr, supra.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain from the St. Cloud VAMC all outstanding pertinent records dated from 1987 through 1997.  

Efforts to obtain this evidence must continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.  All efforts must be documented in the claims file. 

2.  Forward the claims file to the September 2010 VA examiner for the purposes of obtaining an addendum opinion.  If that examiner is no longer available, a similarly qualified medical professional should provide the needed opinion.  If it is determined that another VA examination is needed, one should be scheduled.  

The examiner should discuss whether the three diagnoses provided on the September 2010 examination (major depressive disorder, antisocial personality disorder, cocaine and alcohol dependence) represent all of the psychological symptoms reflected in the Veteran's treatment records throughout the entire appellate period.  

The examiner should discuss the significance, if any, of the prior diagnosis of schizophrenic disorder by private physicians and state his determination as to whether it was a valid diagnosis at the time provided.  

With regard to the Veteran's major depressive disorder, the examiner should discuss the significance of the Veteran's 1979 separation exam indicating he suffered from depression or excessive worry.  If necessary, the examiner should elicit from the Veteran a more detailed history regarding the onset and progression of relevant symptoms.  

The examiner is advised that the Veteran is competent to report onset, frequency, and severity his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A complete rationale must be provided for all opinions given. 

3.  If the appeal remains denied, issue another supplemental statement of the case and return to Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



